Citation Nr: 0804613	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
high frequency sensorineural hearing loss, currently rated as 
10 percent disabling.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  A 
December 2004 rating decision denied the veteran's claim of 
entitlement to a compensable disability evaluation for 
bilateral high frequency sensorineural hearing loss.  An 
April 2005 rating decision, however, increased the disability 
evaluation from a 0 percent disability rating to a 10 percent 
rating, effective from August 12, 2004.  The veteran 
perfected an appeal as to the disability rating assigned.  


FINDINGS OF FACT

1.  On VA audiological examination in April 2005, the veteran 
had average puretone decibel loss of 69 decibels in the right 
ear and 66 decibels in the left ear, with speech recognition 
scores of 80 percent in the right ear and 76 percent in the 
left ear.  The veteran failed to appear for an additional 
audiological examination that was scheduled in May 2006.  

2.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral high frequency sensorineural hearing loss so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral high frequency sensorineural hearing 
loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial 
adjudication of the increased rating issue on appeal by 
letters dated in April 2005 and March 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claim.  

None of the notice letters discussed the criteria for an 
increased rating, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, slip op. at 9.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence and the 
veteran was given a VA examination to determine the current 
severity of his hearing loss and a second examination was 
scheduled, at his request, but he failed to report to that 
examination.  Thus, the opportunity to develop the case that 
was provided during the appeal period rendered any pre-
adjudicatory section 5103(a) notice error non-prejudicial.  
Vazquez-Flores, slip op. at 12.  

The Board finds that any error in the timing of the notice 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond and the RO also 
readujudicated the case by way of a June 2006 supplemental 
statement of the case, after the notice was provided.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran a pertinent 
audological examination in April 2005.  As noted, VA also 
afforded the veteran the opportunity to appear at a second 
audiological examination that he had requested, and to give 
testimony at a requested hearing before the RO.  The veteran 
failed to appear at the requested hearing before the RO and 
also failed to appear at the audiological examination in May 
2006, that he had requested.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Historically, in a September 2002 rating decision, service 
connection was granted for bilateral high frequency 
sensorineural hearing loss and evaluated as noncompensable, 
effective from April 4, 2002.  

The veteran filed the current claim for a compensable 
disability evaluation for his service-connected bilateral 
high frequency sensorineural hearing loss on August 12, 2004.  

In April 2005, the veteran was afforded a VA audiological 
evaluation for the purpose of determining the severity of his 
bilateral hearing loss.  The puretone thresholds in decibels 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
80
80
LEFT
50
65
75
75

The veteran's average puretone decibels loss was 69 decibels 
in the right ear and 66 decibels in the left ear, with speech 
recognition scores of 80 percent in the right ear and 76 
percent in the left ear.  The pertinent diagnosis was mild to 
severe sensorineural hearing loss, bilaterally.  

Based upon these findings, an April 2005 rating decision 
increased the disability evaluation for bilateral high 
frequency sensorineural hearing loss from a 0 percent 
disability rating to a 10 percent disability rating, 
effective from August 12, 2004.  

In September 2005, the veteran requested another VA audiology 
examination.  He failed to appear, however, for the requested 
examination that was scheduled in May 2006, and failed to 
provide an explanation of good cause as to why he failed to 
appear.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2007).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the VA audiological examination noted above 
have been applied to the foregoing criteria for the 
evaluation of bilateral hearing.  These findings, as applied 
to 38 C.F.R. Part 4, § 4.85, Table VI, correspond to Level IV 
hearing in the right ear, and Level IV hearing in the left.  
Level IV hearing in the better (right) ear, and level IV 
hearing in the worse (left) ear warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  The veteran does not have an exceptional pattern 
of hearing impairment as defined in 38 C.F.R. § 4.86.  In 
light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is clearly rated in accordance 
with his current level of ratable disability, as set forth in 
applicable hearing schedule criteria.

Consideration has been given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson, 12 Vet. App. at 
126; Hart, 21 Vet. App. at 505.  The criteria for a 
disability evaluation in excess of 10 percent have not been 
met at any time since the veteran filed the current claim for 
an increased rating.  In essence, the April 2005 VA 
audiometric examination described above represents the most 
probative record available pertaining to the veteran's 
hearing acuity, as well as the most profound level of hearing 
impairment of record.  

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  The 
veteran has made no assertions regarding the effect of his 
hearing loss on his day to day living, and he has presented 
no evidence other than his written assertions made in 
connection with this appeal that would indicate that there 
exist such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
difficulties the veteran has experienced associated with his 
hearing loss.  For purposes of rating disabilities which 
arise out of a service connected hearing loss, however, the 
Board is restricted to a mechanical application of the rating 
schedule to the numeric values found.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Based upon current 
findings and on the review of the entire evidence in the 
veteran's claims folder, the Board finds that the veteran's 
hearing loss does not approach the level required for the 
assignment of a disability evaluation in excess of the 
currently assigned 10 percent for any period of time since 
the veteran filed the current claim for an increase.  In view 
of the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  The preponderance of the 
evidence is against the grant of an increased rating; there 
is no doubt to be resolved; and a rating in excess of 10 
percent is not warranted.


ORDER

Entitlement to an increased disability rating for bilateral 
high frequency sensorineural hearing loss, currently rated as 
10 percent disabling, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


